The opinion of the Court was afterwards drawn up by
Whitman C. J.
— There does not seem to be sufficient evidence of privity of contract between the plaintiff, in this case, and the defendants, to create a liability on their part-The memorandum introduced shows, that the two individuals, who signed it, were of opinion that the amount due to Hans-com ought to be paid, either by them or the plaintiff, and that they thought it belonged to the latter to pay it. He thereupon paid it. The plaintiff’s chief reliance, must have been upon the testimony of Hanscom, who says, that three of the ten defendants, while exploring the tract of land, on which the expenditure was about to be incurred, said to him, that, if they bought it, they wished him to carry out the contract, he had made with the plaintiff, in the same way, as if hp should continue to own the land. This was but the expression of a wish, on their part, without evidence that they had any authority to *377make any contract whatever, that should be binding upon the others. Hanscom, however, as he says, after he found that they had made the purchase, understood that he was at work for them, and was to look to them for his pay. Whatever evidence there was, then, tending to prove a contract, if it can be considered that there was any at all, was to that effect only as between the defendants and Hanscom. The evidence, that, at the time of the purchase by the defendants, or at any other time, it was agreed between them and the plaintiff* that they were to assume his contract with Hanscom, was very limited, to say the least of it. It could not therefore be considered that the defendants were over originally all jointly liable to pay the amount claimed either to Hanscom or to the plaintiff; and there is as little reason to infer, that the plaintiff paid the amount due to Hanscom at the request of the defendants, with an understanding on their part, that it was to be for their benefit, or on their account. The exceptions are therefore overruled and the nonsuit confirmed.